Citation Nr: 0417758	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1968 to 
October 1971 and from January 1974 to May 1975.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In a March 2003 decision, the Board 
increased the veteran's disability rating for PTSD from 50 to 
70 percent disabling.  The claimant appealed to the United 
Stated Court of Appeals for Veterans Claims (Court).  A 
November 2003 Joint Motion for Partial Remand requested that 
the Board's decision be vacated and remanded to the extent 
that it denied a rating in excess of 70 percent.  A November 
2003 Court Order vacated and remanded the Board's decision 
for further consideration.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

In September 2002, the Board undertook additional development 
of the issue on appeal pursuant to the authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  Specifically, the Board 
obtained additional VA medical records, to include a 
psychiatric examination report.  These records were not 
considered by the RO.  In 2002, 38 C.F.R. § 19.9(a)(2) 
authorized the Board to obtain additional evidence and 
undertake additional action essential for a proper appellate 
decision, without remanding for RO consideration of the newly 
developed evidence and without obtaining a waiver from the 
claimant of such consideration by the RO.  

As noted in the Joint Motion, however, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the provisions of 38 C.F.R. § 19.9(a)(2), in 
combination with 38 C.F.R. § 20.1304 (2002), are contrary to 
38 U.S.C.A. § 7104(a), because it allowed the Board to 
consider evidence developed by the Board without having to 
remand the case to the agency of original jurisdiction and 
without obtaining an appropriate waiver from the claimant.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1341, 1346-8 (Fed. Cir. 2003).  As the 
claimant has not waived consideration by the RO of the 
additional evidence obtained by the Board, the matter must be 
remanded for such consideration.  

In addition, the Joint Motion directed that the Board 
consider the matter of entitlement to a total disability 
rating based on individual unemployability (TDIU).  The RO 
should obtain information from the veteran and his employers 
as to the number of hours worked and the amount of income 
earned since 2001.  The RO should also request that the 
claimant and his employers provide written information as to 
any accommodations that have been made at his place of 
employment.  The claimant should then be scheduled for a VA 
examination in order to determine if he is unemployable as a 
result of PTSD.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), concerning 
the duty to notify and assist the 
appellant is accomplished.  This includes 
notification of the law, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure, 
and what specific evidence the claimant 
must personally submit to substantiate 
the claim.  If further development is 
necessary to comply with the applicable 
law and regulations, all such development 
must be accomplished.  The RO must 
provide adequate reasons and bases for 
its determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159 
(2003).

2.  The RO should take the appropriate 
measures to obtain all outstanding 
medical records (VA and private), and 
associate them with the claims file.  If 
the veteran identifies any pertinent 
records, or if the RO becomes aware of 
the existence of additional pertinent 
records not already associated with the 
claims file, all such records are to be 
obtained.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and indicate in 
writing that further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) briefly explain 
the efforts it has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

3.  The RO should contact the veteran and 
his employers request that they provide 
information as to his employment from 
2001 to the present.  The RO should 
specifically request that they report the 
number of hours (per week, month, or 
year) worked and the amount of income 
earned since 2001.  The RO should also 
request that the claimant and his 
employers provide information as to any 
accommodations that have been made at his 
place(s) of employment since 2001.

4.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims file must be provided to the 
examiner for review.  The examiner is 
advised that all necessary special 
testing must be accomplished.  The 
examiner, in accordance with the latest 
AMIE worksheets for evaluating PTSD, is 
to provide a detailed review of the 
veteran's history, current complaints, 
and the severity of the PTSD.  The 
examiner must also determine whether it 
is at least as likely as not that the 
veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his PTSD.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

7.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record, to include 
that obtained by the Board, and prepare a 
rating decision.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted (to include evidence gathered 
by the Board), applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




